DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0363023 to Arima et al. (Arima) in view of  JP 09-125935 to Matsui, Toru (Matsui).
In Reference to Claim 1 and 6
Arima, see paragraph [00121 and Fig.1, 2 and 10 discloses:

	a first lambda probe (oxygen sensor 13) situated close to the cylinder head (where exhaust port 3a) in the exhaust-gas system, which first lambda probe is arranged upstream of an exhaust-gas purification system in relation to a flow direction of an exhaust gas; 
Arima does not disclose:
	a second lambda probe provided in the exhaust-gas system downstream of the exhaust gas purification system in relation to the flow direction of the exhaust gas,
	wherein the second lambda probe is arranged in the exhaust-gas system so as to be at a distance from the exhaust gas purification system of at most four times a diameter of the exhaust-gas purification system.
Matsui discloses:
	An exhaust-gas system for an internal combustion engine (gas engine, see paragraph [0008]) comprising: 
	a first lambda probe (oxygen sensor 3) situated close to the cylinder head in the exhaust-gas system, which first lambda probe is arranged upstream of an exhaust-gas purification system in relation to a flow direction of an exhaust gas; 
	a second lambda probe (second sub oxygen sensor 5) provided in the exhaust-gas system downstream of the exhaust gas purification system in relation to the flow direction of the exhaust gas; In paragraph [0008] of Matsui, discloses “a second step arranged on the catalyst on downstream side of the catalyst by a sufficient distance of 
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include an oxygen sensor 5 downstream of the catalyst 4, combine the teachings of Matsui with Arima since this would enable the practitioner of the primary reference to practice the advantage of detecting and determining if catalyst 
Is deteriorated. 
	At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill would have recognized that the distance between the catalyst  and downstream sensor should be sufficient enough for the exhaust gas to be uniformly mix, combine the teachings of Matsui with Arima, since this would enable the practitioner of the primary reference to practice the advantage of determine the concentration of oxygen in the exhaust gas an enable accurate readings of the sensor to determine if the catalyst is intact and not deteriorated.  
With regards to the limitation “wherein the second lambda probe is arranged in the exhaust-gas system so as to be at a distance from the exhaust gas purification system of at most four times a diameter of the exhaust-gas purification system.” The distance as taught by Matsui is a result of placing the sensor enough distance to have the exhaust being uniformly mixed downstream of the catalyst. 
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to position the sensor 5 at most 4 times a diameter of the exhaust purification , combine the teachings of Matsui with Arima, since this would enable the . 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0363023 to Arima et al. (Arima) in view of  JP 09-125935 to Matsui, Toru (Matsui) as applied to claim 1 and further in view of US 4,183,212 to Takagi.

In Reference to Claim 2 and 3
Amari modified discloses:	
	A muffler 423 but does not disclose the muffler arranged between the cylinder head and the first lambda probe and the muffler is a premuffler.  
Takagi discloses
 	At col.3 line 19-22 11a is a premuffler which can be replaced by a catalytic converter 11A. 
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to recognized that the catalytic converter 423 can be a pre-muffler which can be , combine the teachings of Takagi with Amari, since this would enable the practitioner of the primary reference to practice the advantage of using the catalytic unit 423 as a premuffler in the system. 




Allowable Subject Matter
Claims 4 and 5 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “first lambda probe is arranged in the exhaust-gas system at a distance from the cylinder head of at most ten times the diameter of the exhaust-gas outlet. ” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 4 and 5; 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746